EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made January 11, 2010, effective as of December 23, 2009 by and between GMH Holding Company, a Delaware corporation (the “Company”), and Dan McCarthy (“Executive”). WHEREAS, the Executive originally entered into this employment agreement on December 23, 2004 (the “Original Agreement”) in connection with the consummation of the transactions contemplated by the Agreement and Plan of Merger dated as of such date (as amended from time to time, the “Merger Agreement”) by and between Gallarus Media Holdings, Inc. (“Gallarus”), the Company, GMH Acquisition Corp., and solely for certain limited purposes, ABRY Partners, LLC; and WHEREAS, the parties to the Original Agreement wish to revise their understandings set forth in the Original Agreement.Capitalized terms used herein and not otherwise defined have the meanings assigned to such terms in Section13 hereof. In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment. The Company will employ Executive, and Executive accepts employment with the Company, upon the terms and conditions set forth in this Agreement, for the period beginning on the date hereof and ending as provided in Section5 (the “Employment Period”). 2.Position and Duties.During the Employment Period, Executive will serve as Chairman of the Board of Directors of the Company (the “Board”) and as the Chief Executive Officer of the Company and its Subsidiaries, and render such managerial, supervisory and other executive services to the Company and its Subsidiaries as are from time to time necessary in connection with the management and affairs of the Company and its Subsidiaries, in each case subject to the authority of the Board.Executive will devote his best efforts and substantially all of his business time and attention (except for permitted vacation periods and reasonable periods of illness or other incapacity) to the business and affairs of the Company and its Subsidiaries.Executive will report directly to the Board.All other employees of the Company and its Subsidiaries will report, directly or indirectly, to Executive.Executive will perform his duties and responsibilities to the best of his abilities in a trustworthy and businesslike manner. 3.Salary and Benefits. (a)Salary.Unless otherwise agreed by the Executive and the Company, during the Employment Period, the Company will pay Executive an amount equal to $480,000 per annum (as in effect from time to time, the “Salary”) as compensation for services.The Salary will increase per annum by an amount equal to 5% of the annual amount of the Salary in effect prior to such increase, effective on the first day of January of each year, starting on January 1, 2011; provided in each case that the Board has made the determination that the financial performance of the Company can support such an increase.The Salary will be payable in regular installments in accordance with the general payroll practices of the Company and its Subsidiaries. (b)Benefits.During the Employment Period, the Company shall provide Executive with family health and dental, life, long-term disability and Directors’ and Officers’ liability insurance and other benefits offered under such plans as the Board may establish or maintain from time to time for senior executive officers of the Company and its Subsidiaries (collectively, the “Benefits”).Executive shall be entitled to four (4) weeks of paid vacation each year. (c)Reimbursement of Expenses.During the Employment Period, the Company will reimburse Executive for all reasonable out-of-pocket expenses incurred by him in the course of performing his duties under this Agreement which are consistent with the Company’s policies in effect from time to time with respect to travel, entertainment and other business expenses.Reimbursement by the Company for the expenses set forth in above will be subject to the Company’s requirements with respect to reporting and documentation of such expenses.In addition, the Company shall reimburse Executive for all reasonable third-party professional fees incurred by Executive in connection with the review of the Agreement, up to an aggregate amount equal to 4.Performance Bonus and Other Bonus. (a)Executive shall be eligible to receive an annual performance bonus (the “Performance Bonus”).The amount of such Performance Bonus, if any, shall be determined as a function of EBITDA growth, which is calculated as (x) the difference between (A) the EBITDA of the Company for the fiscal year for which the Performance Bonus is being determined less (B) the greater of (1) the Company’s EBITDA for the previous fiscal year or (2) the Company’s EBITDA for any prior fiscal year starting with the 2010 fiscal year (each as determined by the Company’s audited financial statements) (the “Base EBITDA”), divided by (y) the Base EBITDA, in accordance with the table set forth below.Executive shall earn the Performance Bonus, if any, as a percentage of the annual amount of the Salary then in effect. EBITDA GROWTH % of Salary Equal to or greater than 0% but less than 2.5% 0 Equal to or greater than 2.5% but less than 5.0% 15 Equal to or greater than 5.0% but less than 7.5% 30 Equal to or greater than 7.5% but less than 10.0% 50 Equal to or greater than 10.0% but less than 12.5% 75 Equal to or greater than 12.5% but less than 15.0% 100 Greater than 15% 125 In calculating EBITDA for purposes of this Section 4 the effect of any businesses acquired during the relevant period will be removed from the calculation of the current fiscal year EBITDA by removing an amount of EBITDA consistent with the acquired business’ EBITDA value used in calculating the purchase price of the acquired business, which includes anticipated effects of business synergies.Any Performance Bonus earned by Executive shall be paid promptly after delivery to the Board of the audited financial statements for the fiscal year in question. (b)The Board may, in its sole discretion, at any time reset the Base EBITDA or methodology used adjust for acquisitions during the course of a fiscal year. 5.Termination. (a)The Employment Period will commence on the date hereof and will continue until the earlier of: (i) the fifth anniversary of the date hereof; (ii) Executive’s resignation, death or disability or other incapacity (as reasonably determined by the Board in good faith, such determination being based upon the report of a physician selected by the Board and reasonably acceptable to Executive if Executive so requests.In such event, Executive agrees to make himself reasonably available for examination by the physician selected by the Board); or (iii) the giving of notice of termination by the Company or a majority of the members of the Board (A) for Cause or (B) for any other reason or for no reason (a termination described in this clause (iii) (B) being a termination by the Company “Without Cause”).For the purposes of this Agreement, “Cause” shall mean (a) conviction of, or a plea of guilty or no-contest or similar plea with respect to, a felony or the commission of any act or omission involving actual fraud or embezzlement with respect to the Company or any of its Subsidiaries, (b) conduct bringing the Company or any of its Subsidiaries into substantial public disgrace or disrepute, (c) willful misconduct or breach of fiduciary duty with respect to the Company or any of its Subsidiaries or (d) material breach of Section 2, 7 or 8 of this Agreement (provided, that to the extent a material breach of Section2 of this Agreement may be cured, Executive shall have 20 business days to cure such breach from the date on which the Board delivers written notice to Executive reasonably identifying such breach). (b)In the event of Executive’s resignation (other than within 30 days of a Good Reason Event), death, disability or other incapacity or the termination of the Employment Period for Cause or in connection with a Sale of the Company, Executive will not be entitled to receive his Salary or any fringe benefits or Performance Bonus for periods after the termination of the Employment Period but, in the case of death, disability or other incapacity, Executive will be entitled to receive a pro rata portion of his Performance Bonus for the period during which Executive was employed by the Company at the time the Performance Bonus would normally be paid and based upon the Company’s actual performance for the relevant fiscal year.In the event the Employment Period is terminated by the Company Without Cause, or by Executive within 30 days after a Good Reason Event, then so long as Executive continues to comply with Sections7, 8 and 9, Executive shall be entitled to receive (i) severance payments in an aggregate amount equal to two year’s Salary based on the Salary in effect at the time the Employment Period is terminated and (ii)(x) Benefits at the same level and on the same terms as they are provided from time to time to the Company’s senior management employees, for a period equal to two years from the date of such termination to the extent that such benefits are available to Executive after termination under the Company’s benefit plans then in effect or (y) Benefits required to be provided pursuant to COBRA continuation coverage for a period equal to the period such COBRA continuation coverage is available to Executive; provided if the maximum period of time that such COBRA coverage is required to be provided based upon Executive’s type of loss of coverage event is less than two years, the Company shall pay the full amount of such COBRA premium for the period of such available continuation coverage.Any such severance payments paid to Executive by the Company will be paid in equal monthly installments; provided, that Executive shall be required to sign a release of all past, present and future claims against the NCI Companies and their respective officers, directors, members, shareholders, employees and Affiliates (as defined below) as a condition to receiving such payments and benefits. 6.Resignation as Officer or Director.Upon the termination of the Employment Period, Executive will automatically and without further action be deemed to have resigned each position (if any) that he then holds as an officer or director of the Company or any of its Subsidiaries (including his membership on the Board). 7.Confidential Information.Executive acknowledges that the information, observations and data that have been or may be obtained by him during his employment relationship with, or through his involvement as a stockholder or director of, the Company or any Subsidiary or predecessor thereof (each of the Company, any Subsidiary or Affiliate or any such Affiliate predecessor being an “NCI Company”), prior to and after the date of this Agreement concerning the business or affairs of the NCI Companies (collectively, “Confidential Information”) are and will be the property of the NCI Companies.Therefore, Executive agrees that he will not disclose to any unauthorized Person or use for the account of himself or any other Person any Confidential Information without the prior written consent of the Company (by the action of the Board), unless and to the extent that such Confidential Information has become generally known to and available for use by the public other than as a result of Executive’s improper acts or omissions to act, or is required to be disclosed by law.Executive will deliver or cause to be delivered to the Company at the termination of the Employment Period, or at any other time the Company or any of its predecessors or Subsidiaries may request, all memoranda, notes, plans, records, reports, computer tapes and software and other documents and data (and copies thereof) containing or relating to Confidential Information or the business of any NCI Company which he may then possess or have under his control. 8.Non-Compete, Non-Solicitation. (a)Non-Compete.Executive acknowledges that during his employment relationship with, or through his involvement as a stockholder or director of, any NCI Company he has and will become familiar with trade secrets and other Confidential Information concerning such NCI Companies, and with investment opportunities relating to the Business, and that his services have been and will be of special, unique and extraordinary value to the foregoing entities.Therefore, Executive agrees that, during the Employment Period and for a period of two years thereafter (the “Noncompete Period”), he will not directly or indirectly own, manage, control, participate in, consult with, render services for, or in any other manner engage in any business, or as an investor in or lender to any business (in each case including on his own behalf or on behalf of another Person) which constitutes or is competitive with the Business (as and where the same is conducted or proposed to be conducted (if actions have been taken by any NCI Company to implement the proposed business) by the NCI Companies during the Employment Period, or as of the end of the Employment Period if the Employment Period has then ended).Nothing in this Section 8 will prohibit Executive from being a passive owner of less than 5% of the outstanding stock of a corporation of any class which is publicly traded, so long as Executive has no direct or indirect participation in the business of such corporation.By initialing in the space provided below, Executive acknowledges that he has read carefully and had the opportunity to consult with legal counsel regarding the provisions of this Section8(a)./s/ D.M.[INITIAL]. (b)Non-Solicitation.During the Noncompete Period, Executive will not directly or indirectly (i) induce or attempt to induce any employee, any individual who has agreed to be or within one year of such solicitation, employment, offer, retention, interference or enticement has been, employed or retained by any NCI Company, or any independent contractor (including, without limitation, any independent distributor or associate publisher) of any NCI Company to leave the employ or contracting relationship with such entity, or in any way interfere with the relationship between any such entity and any employee or full-time independent contractor thereof, or (ii) induce or attempt to induce any customer, supplier or other business relation of any NCI Company to cease doing business with such entity or in any way interfere with the relationship between any such customer, supplier or other business relation and such entity.So long as Executive complies with Sections 7 and 8(a), nothing in this Section8(b) is intended to prohibit the Executive or any Person with which he becomes affiliated after the Employment Period from doing business with customers, suppliers, independent contractors and other business relations of any NCI Company.By initialing in the space provided below, Executive acknowledges that he has read carefully and had the opportunity to consult with legal counsel regarding the provisions of this Section8(b)./s/ D.M.[INITIAL]. 9.Enforcement.The Company and Executive agree that if, at the time of enforcement of Section 7 or 8, a court holds that any restriction stated in any such Section is unreasonable under circumstances then existing, then the maximum period, scope or geographical area reasonable under such circumstances will be substituted for the stated period, scope or area.Because Executive’s services are unique and because Executive has access to information of the type described in Sections 7 and 8, the Company and Executive agree that money damages would be an inadequate remedy for any breach of Section 7 or 8.Therefore, in the event of a breach of Section 7 or 8, any NCI Company may, in addition to other rights and remedies existing in their favor, apply to any court of competent jurisdiction for specific performance and/or injunctive or other relief in order to enforce, or prevent any violations of, the provisions of Section 7 or 8.The provisions of Sections7, 8 and 9 are intended to be for the benefit of each NCI Company and their respective successors and assigns, each of which may enforce such provisions and each of which (other than the Company) is an express third-party beneficiary of such provisions and this Agreement generally.Sections7, 8 and 9 will survive and continue in full force in accordance with their terms notwithstanding any termination of the Employment Period.By initialing in the space provided below, Executive acknowledges that he has read carefully and had the opportunity to consult with legal counsel regarding the provisions of this Section 9./s/ D.M.[INITIAL]. 10.Management Equity.In connection with the execution of the Original Agreement and the Merger Agreement, Executive entered into the Existing Management Equity Agreements and, as of the date hereof, Executive owns the equity securities listed on ExhibitA. 11.Other Representations and Warranties of Executive.Executive represents and warrants to the Company and its Subsidiaries as follows: (a)Other Agreements.Executive is not a party to or bound by any employment, noncompete, nonsolicitation, nondisclosure, confidentiality or similar agreement with any other Person which would materially affect his performance under this Agreement. (b)Authorization.This Agreement when executed and delivered shall constitute a valid and legally binding obligation of Executive, enforceable against Executive in accordance with its terms. 12.Survival of Representations and Warranties.All representations and warranties contained herein shall survive the execution and delivery of this Agreement. 13.Certain Definitions.When used herein, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more of its intermediaries, controls, is controlled by or is under common control with such Person. “Business” means (i) the publishing and distributing of printed and online advertising and related information and the provision of lead generation and community media products and services for residential and commercial real estate and all logical and reasonable extensions of such business; (ii) any business into which any NCI Company enters during the Employment Period pursuant to any acquisition, joint venture, other strategic partnership or otherwise; and (iii) any other business in which the Company or its Subsidiaries engage as of the date on which Executive ceases to be employed by the Company or its Subsidiaries. “EBITDA” means “EBITDA” as defined in, and calculated in accordance with, the Loan Agreement. “Existing Management Equity Agreements” means (i) the Securities Purchase and Holders Agreement dated January 7, 2005 by and among the Company, Executive and the other investors signatory thereto and (ii) the Securities Exchange Agreement dated January 7, 2005 by and among the Company, Executive and the other management investors signatory thereto. “Good Reason Event” means, during the Employment Period, a substantial diminution in Executive’s professional responsibilities or a significant reduction in the Salary or in the aggregate of the Benefits, services, perquisites, and amenities which Executive was theretofore receiving. “Loan Agreement” means that certain Term Loan Credit Agreement, dated as July 20, 2007, among Network Communications, Inc., Gallarus, Toronto Dominion (Texas), LLC, as administrative agent, and other financial institutions signatory thereto, as in effect as amended, restated, renewed, extended, restructured, supplemented, modified, refinanced or replaced from time to time. “Person” means an individual, a partnership, a corporation, an association, a limited liability company, a joint stock company, a trust, a joint venture, an unincorporated organization or any other entity (including any governmental entity or any department, agency or political subdivision thereof). “Sale of the Company” means a transaction or series of related transactions as a result of which a Person or group of Persons directly or indirectly acquire (i) equity securities of the Company constituting a majority (by voting power) of the equity securities of the Company on a fully-diluted basis (whether by merger, consolidation, sale or transfer of any or all of the Company’s outstanding securities) or (ii) all or substantially all of the Company’s assets determined on a consolidated basis. “Subsidiaries” means, with respect to any Person, any corporation, limited liability company, partnership, association or other business entity of which (i) if a corporation, a majority of the total voting power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries of such Person or a combination thereof, or (ii) if a limited liability company, partnership, association or other business entity, a majority of the partnership or other similar ownership interest thereof is at the time owned or controlled, directly or indirectly, by any Person or one or more Subsidiaries of such Person or entity or a combination thereof.For purposes hereof, a Person or Persons shall be deemed to have a majority ownership interest in a limited liability company, partnership, association or other business entity if such Person or Persons shall be allocated a majority of limited liability company, partnership, association or other business entity gains or losses or shall be or control any managing director, managing member, or general partner of such limited liability company, partnership, association or other business entity.Unless stated to the contrary, as used in this Agreement the term Subsidiary means a Subsidiary of the Company. 14.Key-Man Life Insurance.Executive agrees to submit to any requested physical examination in connection with the Company’s or any Subsidiary’s purchase of a “key-man” insurance policy.Executive agrees to cooperate fully in connection with the underwriting, purchase and/or retention of a key-man insurance policy by the Company or any of its Subsidiaries. 15.Miscellaneous. (a)Notices.All communications or notices required or permitted by this Agreement shall be in writing and shall be deemed to have been given (a) on the date of personal delivery to the recipient or an officer of the recipient, or (b) when sent by telecopy or facsimile machine to the number shown below on the date of such confirmed facsimile or telecopy transmission (provided that a confirming copy is sent via overnight mail), or (c) when properly deposited for delivery by a nationally recognized commercial overnight delivery service, prepaid, or by deposit in the United States mail, certified or registered mail, postage prepaid, return receipt requested on the date set forth in the records of such delivery service or on the third day after so deposited in the United States mail, in each case, addressed as follows: Notices to Executive, to: Dan
